Citation Nr: 0943420	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  07-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral degenerative arthritis of the knees.  

2.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The Veteran served on active duty from September 1979 to 
October 1981.  

This appeal arises from November 2004 and July 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The issue of service connection for bilateral hearing loss is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The RO in a September 2002 rating decision denied service 
connection for bilateral degenerative arthritis of the knees.  
The Veteran filed a notice of disagreement with that rating 
decision in October 2002.  The RO issued a statement of the 
case to the Veteran in December 2002.  The Veteran did not 
submit a substantive appeal.  

2.  The evidence submitted since September 2002 is cumulative 
and redundant and does not raise a reasonable possibility of 
substantiating the Veteran's claim.  


CONCLUSION OF LAW

1.  The September 2002 rating decision is final.  38 C.F.R. 
§ 3.104, 20.1103 (2002).  

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for bilateral 
degenerative arthritis of the knees.  38 C.F.R. § 3.156 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

The Veteran requested his claim for service connection for 
bilateral degenerative arthritis of the knees be reopened in 
August 2004.  The RO sent the Veteran a letter in August 2004 
which satisfied VA's notice requirements.  

The Veteran's service records, VA records and records from 
the Social Security Adminstration were obtained.  The Veteran 
was scheduled for a hearing before a Veterans Law Judge, but 
failed to appear for his hearing.  The Veteran has not 
requested that his hearing be rescheduled.  The duty to 
assist has been satisfied.  

New and Material 

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied and has not 
been timely appealed, that determination is final.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented warranting reopening the claim and reviewing the 
former disposition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.104, 3.156(a) (2009).  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Factual Background and Analysis.  The Veteran filed his 
original claim for service connection for degenerative 
arthritis of the knees in April 2002.  The RO denied the 
claim in a September 2002 rating decision.  The Veteran was 
notified his claim had been denied by the RO in a September 
2002 letter.  He submitted his notice of disagreement with 
the rating decision in October 2002.  The RO issued a 
statement of the case to the Veteran in December 2002.  The 
Veteran did not submit a substantive appeal.  The next 
communication in the claims folder from the Veteran was dated 
in August 2004 and was his request to reopen his claim.  The 
September 2002 rating decision denying service connection for 
degenerative arthritis of the knees is final.  38 C.F.R. 
§§ 3.104, 20.1103 (2009).  

In September 2002, the claims folder contained the Veteran's 
service treatment records.  They included an August 1979 
entrance examination that noted his lower extremities were 
normal.  No records of any complaints, treatment or history 
of any knee disorders were recorded.  November 1980 service 
treatment records revealed the Veteran had been hit in the 
left leg with a line which broke while mooring his ship.  The 
Veteran had been able to walk down to the sickbay without 
difficulty.  Objective examination revealed a first degree 
burn on his left upper shin.  The assessment was abrasion of 
the left lower leg.  At service separation no abnormalities 
of the lower extremities were noted.  

A VA hospital discharge summary for treatment of alcohol 
dependence and polysubstance abuse in October and November 
1990, includes complaints of pain in both knees.  

VA X-rays of the left knee in September 1999 revealed 
pellegrini-steidi disease of the left knee and benign 
degenerative changes.  A history of arthroscopic surgery 
after the Veteran had injured his knee in a fall, ten years 
before was recorded.  

VA X-rays of the knees in April 2001 showed early medial 
compartment degenerative change and narrowing in both knees.  
Also seen was a right bipartite patella.  Bony density 
adjacent to the proximal aspect of the medial femoral 
condyle, with appearance consistent with pellegrini-steidi 
was also seen in the left knee.  That calcification was 
apparently due to trauma to the medial collateral ligament.  

The RO denied service connection for bilateral knee 
degenerative arthritis on the basis that it was neither 
incurred or caused by service.  

The evidence submitted since September 2002 includes VA 
records of continuing treatment for degenerative joint 
disease of the knees, the Veteran's records from the Social 
Security Administration and a statement submitted by the 
Veteran in October 2004.  

The VA records of treatment and the records obtained from the 
Social Security Adminstration relate only to post service 
treatment for the knees.  Those records are cumulative and 
redundant of evidence already submitted.  They are not new 
and material.  They do not relate to any unestablished fact.  

The October 2004 statement of the Veteran that he was aboard 
the USS Lexington while it was pulled in to the dock and a 
rope snapped around his legs burning it, is also cumulative 
of evidence already contained in the claims folder.  That 
event was documented in the service treatment records and has 
already been considered by the RO in the September 2002 
rating decision.  

No new and material evidence has been submitted to reopen the 
claim for service connection bilateral knee degenerative 
arthritis.  


ORDER

The request to reopen the claim for service connection for 
bilateral knee degenerative arthritis is denied.  


REMAND

The Veteran has raised a claim for service connection for 
bilateral hearing loss.  He served aboard the aircraft 
carrier, USS Lexington, and while his service medical records 
do not reflect the presence of hearing loss for VA purposes, 
they do show the veteran experienced a decrease in hearing 
acuity when his hearing test results at service separation 
are compared with those shown at service entrance.  Although 
the available post service medical evidence does not reflect 
the presence of hearing loss, the findings from service 
warrant further investigation.  

Accordingly, this matter is remanded for the following:

1.  Ask the Veteran to identify all 
health care providers who have treated 
him for hearing loss since his separation 
from the service.  With any necessary 
authorization from the Veteran, VA should 
attempt to obtain copies of pertinent 
treatment records identified

2.  VA should arrange for the Veteran 
to be afforded a VA audiological 
evaluation to determine if he currently 
has a hearing loss by VA standards, and 
if so, whether that hearing loss may be 
considered to have had its onset in 
service.  The claims folder should be 
made available in conjunction with the 
evaluation and examination.  The 
examiner is asked to elicit from the 
Veteran any history of noise exposure 
in service, and any history of post 
service noise exposure.  If a hearing 
loss is diagnosed the examiner is asked 
to answer the following question:  Is 
it at least as likely as not (50 
percent probability) that the currently 
diagnosed hearing loss had its onset in 
service.  

3.  If the benefit sought on appeal 
remains denied the Veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


